United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3053
                       ___________________________

                                Mark E. Campbell

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Arkansas Department of Correction; Grant Harris, Former Warden, Arkansas
Department of Correction; John Whalen, Former Warden, Arkansas Department of
  Correction; Darryl Golden, Former Deputy Warden, Arkansas Department of
 Correction; James Banks, Warden, Varner Unit, ADC; Curtis Meizner, Assistant
Warden, Varner Unit, ADC; Ravonna Walker, Classification Officer, Varner Unit,
ADC; Cherya Jones, Sgt., Varner Unit, ADC; Larry May, Chief Deputy, Arkansas
                           Department of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: July 30, 2013
                             Filed: August 8, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
       Inmate Mark E. Campbell appeals following the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see King
v. Iowa Dep’t of Corrs., 598 F.3d 1051, 1052 (8th Cir. 2010), and careful
consideration of Campbell’s arguments for reversal, we find no basis for overturning
the district court’s determination that Campbell exhausted his administrative remedies
only as to his failure-to-protect claim against Sergeant Cheryl Jones, see id. at 1052
(inmate must complete administrative exhaustion process according to applicable
procedural rules as precondition to bringing suit in federal court). As to the grant of
summary judgment to Jones, we agree with the district court that there were no
trialworthy issues. See Schoelch v. Mitchell, 625 F.3d 1041, 1045-46 (8th Cir. 2010)
(reviewing de novo grant of summary judgment, construing evidence in light most
favorable to nonmovant and drawing all reasonable inferences in his favor; discussing
requirements to prevail on failure-to-protect claim); Jackson v. Everett, 140 F.3d
1149, 1152 (8th Cir. 1998) (in assessing prison official’s response to known risk to
inmate safety, deliberate indifference is something more than negligence but less than
actual intent to harm). The judgment of the district court is affirmed.
                          ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-